DETAILED ACTION

This action is in reply to the request for continued examination filed on 11/29/2021.
Claims 1-20 have been previously cancelled. 
Claim 21 has been amended and entered.
Claims 21-36 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Arguments
With regard to the 101 rejections, the Applicant’s remarks filed on 11/29/2021 regarding claims 21-36 have been considered but they are not persuasive.  
The Applicant asserted that the claims do not recite a judicial exception under Step 2A Prong One. Specifically on page 6 of the Remarks, the Applicant asserted in the last 2 paragraphs that “[w]ithout admitting that the subject matter in the current claims . . . such alleged judicial exceptions has been integrated . . . allows for rapid processing of claims in connection with large-scale disaster.” However, the Examiner reviewed the claims in consideration of the specification and noted that the specification describes the claimed invention as a way to manage insurance policies. The language of the independent claim clearly demonstrates the methods of 
In Step 2A and 2B analysis, the Applicant asserted on page 7 of the Remarks “[t]he subject matter recited in the claims is technically advantageous in that it allows for rapid processing of insurance claims in connection with a large-scale disaster. The recited arrangement utilizes fewer computing resources, in addition, can help detect fraudulent trends which can be prevalent during large-scale disaster events” However, the claim limitations merely describe the generic comparing scenarios and select appropriate responses. The limitations are not indicative of integration into a practical application but adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). Therefore, under both step 2A & step 2B analysis, the limitations are not indicative of an inventive concept.
Per above reasoning, the 101 rejections are respectfully maintained. Please see the rejections below for further details.
With regard to the 103 rejections, the Applicant’s remarks filed on 11/29/2021 have been considered and they are persuasive. The Applicant asserted in page 7-8 that “[i]t is submitted that the art of record fails to suggest . . . . Rather, the Steiner reference relates to the financing of mutual commissions – a wholly different endeavor that what is currently claimed”. The Examiner agreed that the amended limitations have rendered the independent not obvious in view of the cited references. Previously, the Examiner cited Hayward (US 2014/0257874 A1) in view of Pierce et al. (US 2017/0109828) in further view of Neal et al. (US 2004/0128245 A1) to reject the claims.                                                           prima facie case for obviousness rejections. Therefore, the 103 rejections, with regard to claims 21-36, will be withdrawn by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21-36 are directed to an abstract idea of Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 21 recites, in part, a method of receiving trigger indications, creating a record, checking the trigger indications against a set of eligibility criteria, providing a response, and updating a computer record which covers certain methods of organizing human activity but for the recitation of generic computer components. These limitations are directed to fundamental economic principles or practices (insurance management) via the use of generic computer components. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Furthermore, the added limitation 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as, a server, a processing service system and a computer memory as previously claimed. The generic computer components are recited at a high-level of generality (receiving, verifying, responding and updating) such that it amounts no more than adding the words “apply it” with the judicial exception to implement an abstract idea on a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea on a generic device i.e., abstract idea and generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). The steps do not improve any technological function but simply apply a judicial exception to a computing environment. See MPEP-2106.05(f). Given the above reasons, a generic receiving triggering events, verifying that event, and responding to an uncertain event or claim is not an inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional 
Therefore, Claims 21-36 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695 

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/8/2020